

114 HR 5767 IH: Fairness for Our Hospitals Act
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5767IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. MacArthur (for himself, Mr. Carney, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to permit hospitals in all-urban States to be
			 considered Medicare dependent hospitals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fairness for Our Hospitals Act of 2016. 2.Permitting hospitals in all-urban States to be considered medicare dependent hospitals (a)In generalSection 1886(d)(5)(G)(iv)(I) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(G)(iv)(I)) is amended to read as follows:
				
 (I)that— (aa)is located in a rural area; or
 (bb)for discharges occurring on or after January 1, 2011, is located in a State with no rural area (as defined in paragraph (2)(D)) and satisfies any of the criteria in subclause (I), (II), (III), or (IV) of paragraph (8)(E)(ii),.
 (b)Process for recalculating paymentsNot later than 120 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall establish and implement a process under which the Secretary shall reimburse hospitals impacted by the amendment made by subsection (a) for any underpayments under title XVIII of the Social Security Act that are a result of the implementation of such amendment.
			